Citation Nr: 1745939	
Decision Date: 10/16/17    Archive Date: 10/31/17

DOCKET NO.  09-05 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI)/mental disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for sleep apnea, to include as secondary to the service-connected PTSD.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel



INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005, to include service in Southwest Asia during the Persian Gulf War.

The Veteran's sleep apnea and TBI/mental disorder claims come before the Board of Veterans Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran's VA claims file has since been transferred to the RO in Newark, New Jersey.

In December 2014, the Board re-characterized what had initially been identified as a claim for service connection for a mental disorder (distinct from a claim for service connection for PTSD), as a claim for service connection for residuals of a TBI, (following the lead of the Veteran's then representative; see November 2010 correspondence).  In that December 2014 decision the Board granted service connection for PTSD, and remanded the TBI/mental disorder issue.  The Board also remanded the sleep apnea issue for further action.  The case is now returned to the Board.   

The issue of entitlement to VA vocational rehabilitation benefits has been raised by the record in February 2017 and August 2017 VA 28-1990 Forms, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  

The Board also observes a July 2017 statement from the Veteran appears to express some dissatisfaction with the evaluation assigned in a February 2017 rating action for his right hand fracture residuals.  This also is referred to the RO for appropriate action, including the furnishing of any appropriate forms required to initiate an appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

Regarding the TBI/mental disorder (other than PTSD) issue, the record includes evidence of a diagnosis of a depressive disorder, but there is no clarification if this has since been considered an aspect of PTSD or remains a distinct diagnosis.  Clarification should be sought in this regard, and whether any other psychiatric disorder that may be present was incurred in service.     

With respect to the sleep apnea claim, in a November 2010 statement, the Veteran's then representative argued that the Veteran's sleep apnea was secondary to his service-connected PTSD.  38 C.F.R. § 3.310 (2016).  Service connection was awarded for PTSD in an August 2015 rating decision, and this secondary theory of  entitlement as to the sleep apnea claim has not been addressed.  A VA examiner in April 2015, provided an adverse medical opinion regarding direct service connection, but did not provide a medical opinion regarding secondary service connection.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a medical opinion from the January 2011 VA examiner(s) or an otherwise appropriate VA examiner(s), if the January 2011 VA examiner is unavailable, as to whether the Veteran has depressive disorder, and/or other psychiatric disability distinct from PTSD, and if so, that person is asked to express an opinion as to whether such disorder is related to service.  If an examination is deemed to be necessary to provide the requested opinion, it should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner. 

Each opinion expressed by the examiner should be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

2.  Obtain a medical opinion from the April 2015 VA examiner or an otherwise appropriate VA examiner, if the April 2015 VA examiner is unavailable, as to whether the Veteran's currently diagnosed sleep apnea may have been caused, or aggravated beyond its natural progression by PTSD.  If an examination is deemed to be necessary to provide the requested opinion, it should be scheduled.  The entire claims file should be made available to and be reviewed by the examiner. 

Each opinion expressed by the examiner should be accompanied by a complete rationale.  If silence in the record bears on the ultimate conclusion, please explain why from a clinical perspective.  

3.  Readjudicate the claims, and if any benefit sought on appeal remains denied, issue a SSOC to the Veteran and his representative.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development 

or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



